DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 2/23/2022.  Claims 25, 32, 39, 48, 51 and 54 have been amended.  Claims 25, 26, 32, 33, 39, 40 and 46-60 are currently pending and have been examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 32, 33, 39, 40, 46-54, 56, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2018/0181958) in view of Pillai (US 2017/0103388).
Claim 25 recites:
A computer-implemented method, comprising: (Locke, Fig. 4, [0074], method 400)
receiving a request to access a credit card account to complete a transaction, wherein the credit card account is locked; (Locke, [0005], activated e.g. turned on; Fig. 3, [0072], secure online checkout; Fig. 4, [0074], transaction card, log in to application; [0078])
obtaining a tag identifier from a credit card associated with the credit card account, wherein the tag identifier is obtained using an application on a user device, wherein the tag identifier is obtained from a physical tag affixed to the credit card when the physical tag is within a readable distance of the user device, (Locke, [0075], user device application; Fig. 4, [0078], dynamic transaction card may be placed within the range of a user device NFC antenna which may read user information stored on the dynamic transaction card; Fig. 1, [0030], card 120 includes secure payment chip 122)
wherein the application does not store information identifying the credit card, and wherein the information identifying the credit card includes a primary account number (PAN) associated with the credit card account; (Locke, [0079], user device application; personal information such as a customer name, zip code, email address, etc is not stored; [0083], [0085], token.  Locke does not specifically 
retrieving a token from an electronic wallet on the user device, wherein the token is retrieved by the application using the tag identifier, and wherein the electronic wallet and the application do not store the information identifying the credit card; (Locke, [0083]-[0085], token)
transmitting the tag identifier and the token using the user device, wherein the tag identifier and the token are transmitted because the electronic wallet and the application do not store the information identifying the credit card, wherein when the tag identifier and the token are received at a payment authorization entity, the payment authorization entity uses the tag identifier and the token to unlock the credit card account; (Locke, [0085], backend account provider verifies user) 
receiving an indication that the credit card account is unlocked; and (Locke, [0082], push notification) 
providing transaction information associated with the transaction to complete the transaction using the credit card account, wherein when the transaction is completed, the payment authorization 
Claims 32 and 39 correspond to claim 25 and are rejected on the same grounds.  Regarding claims 32 and 39, Locke, Fig. 4, [0074], method 400; [0090], physical media and computer systems.  
Claim 26 recites:
The computer-implemented method of claim 25, wherein the token represents the credit card account.  (Locke, Fig. 4, [0085], token represents financial account)
Claims 33 and 40 correspond to claim 26 and are rejected on the same grounds.
Claim 46 recites:
The computer-implemented method of claim 25, wherein the physical tag is a near-field communication (NFC) object, and wherein the NFC object stores the tag identifier.  (Locke, [0007], dynamic transaction card may store validation information in a passive tag, such as a passive NFC tag; see also [0018], [0028], [0034], [0038], [0039],[0041], [0072],[0075], [0078]-[0080], [0084])
Claims 49 and 52 correspond to claim 46 and are rejected on the same grounds.
Claim 47 recites:
The computer-implemented method of claim 25, wherein the physical tag is a sticker, and wherein the sticker is physically adhered to the credit card.  (Locke, Fig. 1, [0029], [0030], secure payment chip 122; [0075], NFC attachment)
Claims 50 and 53 correspond to claim 47 and are rejected on the same grounds.
Claim 48 recites:
The computer-implemented method of claim 25, wherein the physical tag is registered for use only with the user device.  (Locke, [0082], account provider system may identify the user's identification and their registered user device and dynamic transaction card)
Claims 51 and 54 correspond to claim 47 and are rejected on the same grounds.
Claim 56 recites:
The computer-implemented method of claim 25, wherein the token is generated by the payment authorization entity in response to a request from the application, wherein the request from the application includes the tag identifier and authorization information corresponding to a customer associated with the credit card.  (Locke, [0083]-[0085], token)
Claims 58 and 60 correspond to claim 56 and are rejected on the same grounds.

Claims 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2018/0181958) in view of Pillai (US 2017/0103388) and further in view of Gopal (US 2016/0155156).
Claim 55 recites:
The computer-implemented method of claim 25, wherein the payment authorization entity uses the transaction information to determine a set of habits and preferences associated with the credit card account.  (Locke does not specifically disclose using transaction information to determine a set of habits and preferences associated with the credit card account.  The related art reference Gopal, Fig. 6, [0075], discusses analyzing transactions to determine habits.  It would have been obvious to a person of ordinary skill in the art to add the analysis of Gopal to Locke as modified by Pillai in order to provide offers to a consumer as discussed in Gopal, Abstract.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Gopal in Locke as modified by Pillai since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Adding the functionality of determining a search history of a user would improve a user interaction. Additionally, all three references are in the field of transaction services and one of ordinary skill in the art would recognize the combination to be predictable.)
Claims 57 and 59 correspond to claim 55 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered and are addressed below.
Regarding the rejection under 112(a), this rejection has been withdrawn in view of the amendments to the claims.  
Regarding the rejections under 35 U.S.C. 102, the Applicant’s amended claims are addressed in detail above and the anticipation rejection has been withdrawn.  It is respectfully submitted Pillai has been added to show the extremely well-known practice of not storing a PAN on a user device for security purposes.  It is respectfully submitted that the use of tokens, as disclosed by Locke, are almost universally used in place of PANs in order to promote security in electronic transactions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Wong (US 2017/0295155) discusses tokenizing a PAN, [0031], [0032], [0034].
Chandoor (US 2017/0201520) discusses a digital wallet storing a token as a PAN substitute, [0027].
Dutt (US 2017/0053277) discusses tokenizing a PAN, [0055].
Hugot (US 2017/0032369) discusses DPAN or tokenized PAN, [0017].
Pillai (US 2017/0011395) discusses DPAN, [0068].
Powell (US 2015/0242853) discusses the Payment Token Interoperability Standard, [0002].
Sheets (US 2015/0019443) discusses a pseudo-PAN, [0198].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692